*1086Memorandum: Because of defendant’s past history and conduct, as well as the factual situation presented in this case, it was appropriate for the court to require the submission of a report as to the defendant’s capacity to understand the charge against him and to make his defense (Code Grim. Pro., §§ 658, 870). Such an examination was made and a long and complicated report was returned to the court. The report raised grave doubt as to defendant’s mental condition both as to his ability to understand and defend and as to his sanity at the time of the commission of the acts for which he was indicted. Among other things the report found that he was “in a state of remission of a paranoid type of schizophrenic reaction ”, but nevertheless it was found that he could sufficiently understand and properly defend the charges. A copy of this report should have been served upon the District Attorney and another copy upon counsel for the defendant (Code Grim. Pro., § 662-a). This was not done. Rather, the Trial Judge called the defendant’s assigned counsel into his chambers, showed him a copy of the report which apparently was very casually examined by the attorney for the defendant and returned to the Trial Judge. This was the type of report which required study and very possibly consultation with a disinterested psychiatrist, but none of this was done, nor was there any request to controvert the psychiatric findings as permitted by section 662-a. The ease then proceeded to trial and no defense of insanity was interposed although the findings of the psychiatrist upon the examination under sections 870 and 658 practically invited such a defense. Furthermore, when the witness Gould testified for the People he interposed into his testimony many matters that were improper, without objection and without interruption or warning by the court of his own volition. The defendant did not receive a fair trial and should be given a retrial, commencing with a properly submitted and served report under the appropriate sections as to his ability to understand and defend the charges against him. (Appeal from judgment of Cattaraugus County Court convicting defendant of attempted arson third degree and burglary third degree.) Present — Williams, P. J., Bastow, Del Vecchio and Marsh, JJ.